      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

              Plaintiff-Respondent,

v.                                                         CIV 19-0976 JCH/KBM
                                                           CR 16-1432 JCH

MANUEL RUIZ,

              Defendant-Movant.


                              PROPOSED FINDINGS
                                    AND
                           RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Manuel Ruiz’s (“Mr. Ruiz’s”) Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody, filed October 16, 2019 (Doc. 1361), and on Mr. Ruiz’s Motion for

Evidentiary Hearing and Appointment of Counsel,2 filed March 2, 2020 (Doc. 140). The

Honorable Judith C. Herrera referred this matter to me on April 30, 2020, to conduct

hearings, if warranted, including evidentiary hearings, and to perform any legal analysis

required to recommend to the Court an ultimate disposition of the case. CIV 19-0976

JCH/KBM, Doc. 7.


1
 Unless otherwise noted, all referenced documents are from Mr. Ruiz’s Criminal Case, CR 16-
1432 JCH. Some of the referenced documents, but not all, were also filed in in Mr. Ruiz’s Civil
Case, CIV 19-0976 JCH/KBM.
2
 Although Mr. Ruiz entitled his filing “Petition for Evidentiary Hearing and Appointment of
Counsel,” the Court refers to it, instead, as a “Motion for Evidentiary Hearing and Appointment
of Counsel,” in order to minimize confusion in the context of this habeas corpus proceeding.

                                                1
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 2 of 31



       Having considered the parties’ submissions, the relevant law, and the record in

this case, the Court recommends that the claims raised in Mr. Ruiz’s § 2255 motion be

denied and that this case be dismissed with prejudice. The Court finds an evidentiary

hearing unnecessary, because Mr. Ruiz’s motion and the record of the case

conclusively establish that Defendant is entitled to no relief. See 28 U.S.C. § 2255(b) (a

court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the

files and records of the case conclusively show that the prisoner is entitled to no relief”)

Additionally, considering the merits of Mr. Ruiz’s § 2255 motion, the nature of the factual

issues involved, the complexity of the legal issues he has raised, and his ability to

present his claims, see Long v. Shillinger, 927 F.2d 525, 527 (10th Cir. 1991), the Court

is satisfied that the circumstances do not merit appointment of counsel. Accordingly, the

Court recommends that Mr. Ruiz’s Motion for Evidentiary Hearing and Appointment of

Counsel also be denied.

I.     Procedural History Background

       Pursuant to an April 12, 2016 Indictment returned by a Federal Grand Jury in the

District of New Mexico, Mr. Ruiz and his co-defendant, Troy Begay, were charged with

Distribution of Methamphetamine and Aiding and Abetting. Doc. 2. Although the caption

of the Indictment suggested that Mr. Ruiz’s drug distribution charge was pursuant to 21

U.S.C. §§ 841(a)(1) and (b)(1)(B), the body of the Indictment indicated that the Grand

Jury had charged him with violating 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). See id.

Section 841(b)(1)(C) is a Class-C felony, for which the penalties include a term of

incarceration of up to 20 years. See 21 U.S.C. § 841(b)(1)(C). However, according to

the United States, Mr. Ruiz would have been charged under § 841(b)(1)(B) but for a



                                              2
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 3 of 31



“typographical error.” Doc. 117 at 13; see also Doc. 125 at 1. Section 841(b)(1)(B)

carries more severe penalties, including a term of imprisonment between 5 and 40

years. See 21 U.S.C. § 841(b)(1)(B).

       Following his Indictment, this Court issued an Arrest Warrant for Mr. Ruiz on April

13, 2016.3 Doc. 3. Mr. Ruiz was arrested in the Southern District of California the

following month. Doc. 17. After being transferred to the District of New Mexico, Mr. Ruiz

appeared before this Court on June 27, 2016. Doc. 21. The Court appointed Attorney

Ahmad Assed to represent Mr. Ruiz. Docs. 20; 24. Mr. Ruiz initially entered a plea of

“not guilty” to all counts in the Indictment. Doc. 27.

       Mr. Ruiz moved the Court to issue an order committing him to the custody of the

Attorney General for the purpose of conducting an inpatient competency evaluation by

the Federal Bureau of Prisons. Doc. 43. The Court granted that motion (Doc. 49), and

on May 12, 2017, the Court received a Forensic Evaluation from Jeremiah Dwyer,

Ph.D., at the Federal Detention Center in Englewood, Colorado (Doc. 57). Dr. Dwyer

indicated that he was unable to make a formal diagnosis or assessment of Mr. Ruiz’s

competency, and he opined that “more comprehensive participation in the evaluation

process would allow for more conclusive opinions.” Id. at 24. On July 18, 2017, the

Court ordered transportation of Mr. Ruiz to a federal medical facility for further

evaluation and treatment. Doc. 66.

       Nine months later, the Court received a Forensic Evaluation authored by Drs.

Allissa Marquez, Ph.D., and Tracy Pennuto, Ph.D., J.D., of the Federal Medical Center

in Butner, North Carolina, as well as a Certificate of Restoration of Competency to


3The Arrest Warrant, in contrast to the Indictment, listed the charged drug distribution offense
as 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).

                                                3
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 4 of 31



Stand Trial for Mr. Ruiz. Doc. 79. The Court ultimately entered an Order finding Mr. Ruiz

competent to stand trial. Doc. 90.

       Thereafter, Mr. Ruiz changed his plea, waiving his right to an indictment and

pleading guilty to an Information charging him with a violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C), for Distribution of Methamphetamine. Docs. 104; 107; 117. The Aiding

and Abetting charge was omitted from the Information. See Doc. 104.

       At his Plea Hearing before the Honorable Jerry H. Ritter, United States

Magistrate Judge, Mr. Ruiz testified that he understood he was forfeiting his rights to a

grand jury presentment, to the issuance of an indictment, to a jury trial, to the

presumption of innocence, to confront witnesses against him, and to present his own

evidence. Doc. 117 at 4-5, 11-12. He assured the Court that he had not received any

promises in exchange for his guilty plea and had not been threatened or forced to plead

guilty. Id. at 11. When Judge Ritter asked Mr. Ruiz whether he understood that “with a

plea . . . to this charge, without any kind of plea agreement, it’s possible that the District

Judge would give [him] the maximum sentence allowed by law,” Mr. Ruiz responded,

“Yes, sir.” Id. at 14.

       The United States advised the Court that Mr. Ruiz was “fac[ing] a term of

imprisonment of not more than 20 years,” and Mr. Ruiz testified that he understood this

potential sentence. Id. at 13-14. Judge Ritter confirmed Mr. Ruiz’s understanding that

his attorney’s advice was merely a “prediction [that] could turn out to be either correct or

incorrect.” Id. at 14. Additionally, Judge Ritter asked Mr. Ruiz if he understood that “the

District Judge [could] impose a sentence that’s higher than [the Sentencing] Guidelines

or lower than those Guidelines,” and Mr. Ruiz again responded that he understood. Id.



                                              4
       Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 5 of 31



Mr. Ruiz testified that he was satisfied with the advice and representation of his attorney

and that he felt Mr. Assed had devoted adequate time to explaining his case and

answering his questions. Id. at 16. Judge Ritter found Mr. Ruiz “competent and capable

of entering an informed plea” and “aware of the nature of the charge and the

consequences of his plea.” Id. at 22. Accordingly, he determined that Mr. Ruiz’s guilty

plea was both knowing and voluntary. Id.

       Following the Plea Hearing, the United States Probation Office (“USPO”)

prepared and disclosed a Presentence Report and an Addendum.4 Docs. 110; 113. The

Presentence Report assessed a base level offense of 28. Doc. 110. After application of

enhancements and a reduction for acceptance of responsibility, the USPO assessed

Mr. Ruiz’s offense level at 32 and his criminal history category at II, resulting in a

guideline range of 135-168 months. Id. at 18.

       Mr. Assed filed Objections to the Presentence Report, maintaining that Mr. Ruiz’s

base offense level, properly calculated, was 26. Doc. 125. In fact, Mr. Assed explained

that “Mr. Ruiz pled to the [I]nformation with the expectation that under the sentencing

guidelines his sentencing exposure would be analyzed at an offense level of 26.” Id. at

2. With respect to relevant conduct, Mr. Assed submitted that the Presentence Report

had erroneously attributed to Mr. Ruiz drug amounts that were not part of the same

course of conduct or common scheme or plan as the subject drug transaction. Id. at 4.

Specifically, he argued that the drug quantities attributed to LeWayne Dennison and

George Begay should not be applied toward the calculation of Mr. Ruiz’s base offense



4The Addendum included information about head trauma that Mr. Ruiz sustained in 2014. See
Doc. 113.


                                              5
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 6 of 31



level. Id. In contrast, Mr. Assed conceded that the drug quantity attributed to Kirk

Castor, which he described as 41.69 grams of methamphetamine, could be attributed to

him as relevant conduct.5 Id. According to the United States, Mr. Assed based his

guideline calculations on 30.58 grams actual methamphetamine sold by Mr. Ruiz on

March 30, 2016, and 41.69 grams methamphetamine sold by Kirk Castor, which

converted to 694.99 kilograms of marijuana. Doc. 142 at 9.

       Mr. Assed also objected to the proposed sentencing enhancements. He argued

against application of the firearm enhancement, insisting that the firearms at issue were

located in a residence that was not the site of the drug transaction and was not under

Mr. Ruiz’s control. Doc. 125 at 6. Mr. Assed also objected to the obstruction of justice

enhancement, arguing that the evidence did not show a willful attempt by Mr. Ruiz to

provide false information during court-ordered competency evaluations. Id. Finally, Mr.

Ruiz insisted that the enhancement for role adjustment was not warranted, because

there was no evidence to suggest that Mr. Ruiz directed or managed any other

defendant. Id. at 9-10. According to Mr. Assed, after a two-level reduction for

acceptance of responsibility, “the proper guideline offense level in this matter should

[have been] 24.” Id. at 10.

       Following the filing of Mr. Ruiz’s Objections, the USPO disclosed a Second

Addendum to the Presentence Report. Doc. 129. The Second Addendum explained that

“[a]t the time the [initial] presentence report was submitted, a lab report was not

available for Kirk Castor.” Id. at 1. However, a subsequent lab report determined that


5
 In his Objections to the Presentence Report, Mr. Assed acknowledged, on behalf of Mr. Ruiz,
that a “prior control[led] buy was arranged which involved Kirk Castor in which Mr. Castor was
observed obtaining drugs from Mr. Ruiz and then providing them to a confidential source in
Fruitland, NM.” Doc. 125 at 4.

                                               6
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 7 of 31



the methamphetamine attributed to Mr. Castor tested at a 99.3 percent purity level. Id.

Thus, according to the USPO, it followed from these lab results that the drug quantity

attributed to Mr. Castor and thereby to Mr. Ruiz was 39.33 grams actual

methamphetamine. Id. Given these lab results, the USPO revised the total drug quantity

attributed to Mr. Ruiz to 69.9 grams of actual methamphetamine (30.58 grams sold by

Mr. Ruiz and 39.33 grams sold by Castor), for a base offense level of 30. Id. The USPO

explained that adding the drug quantities attributed to Mr. Dennison and Mr. Begay,

8.89 grams of actual methamphetamine and 51.92 grams of methamphetamine,

respectively, did not alter Mr. Ruiz’s base offense level, which remained at 30. Id. The

Second Addendum removed the proposed firearm enhancement and determined that

Mr. Ruiz’s total offense level, after enhancements, was 32. Id. at 2.

       Mr. Assed filed a Sentencing Memorandum, in which he urged the Court to

depart and/or vary from the applicable sentencing guidelines to allow for a sentence of

time served, or 40 months and 13 days. Doc. 130 at 5. Mr. Assed offered several

grounds for such a request on Mr. Ruiz’s behalf: a traumatic brain injury sustained in

2014; mental issues related to comprehension, memory, and depression; untreated

drug dependence and abuse; his age of 49; and his forthcoming deportation. Id. at 5-9.

In its own Sentencing Memorandum, the United States argued that Mr. Ruiz did not

possess any of the enumerated conditions “to such a degree[,] alone or in combination,

to merit any downward departure or variance.” Doc. 131 at 1. The United States

suggested that the appropriate sentence was “at least 108 months.” Id.

       Mr. Ruiz appeared at a Sentencing Hearing before the Honorable Judith C.

Herrera on September 17, 2019. Docs. 132; 133; 141. Mr. Assed advanced arguments



                                            7
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 8 of 31



similar to those in the Objections and Sentencing Memorandum. Doc. 141. The Court

overruled Mr. Ruiz’s objection as to relevant conduct, agreeing with the USPO’s

analysis and its finding that Mr. Ruiz’s base offense level, including relevant conduct,

was 30. Doc. 141 at 7. As to the firearm enhancement, the Court noted that the USPO

removed the enhancement from its calculations and the United States conceded that it

could not attribute the subject firearms to Mr. Ruiz. Id. at 8. Accordingly, Judge Herrera

sustained Mr. Ruiz’s objection to the firearm enhancement. Id. In contrast, Judge

Herrera overruled Mr. Ruiz’s objections as to the proposed role adjustment and

obstruction of justice enhancement, as she was persuaded by the analyses of the

USPO and the United States that these enhancements were warranted. Id. at 11, 48.

       Beginning at a base offense level of 30, adding two points for Mr. Ruiz’s role in

the offense and two points for obstruction of justice, subtracting three points for

acceptance of responsibility, and accounting for his criminal history category II, the

United States recommended a guideline range of 121 to 151 months imprisonment. See

id. at 43-44. Judge Herrera adopted the factual findings of the Presentence Report and

considered the applicable sentencing guideline and the sentencing factors set forth in

18 U.S.C. § 3553(a). Id. at 57. Explaining that she had initially been inclined to apply the

higher guideline range of 135 to 168 months, Judge Herrera ultimately agreed with the

United States that 121 to 151 months of incarceration was the appropriate guideline

range. Doc. 141 at 57. She imposed a sentence at the low end of that range, however,

of 121 months. Id. Judge Herrera advised Mr. Ruiz that he had the right to appeal his

sentence within 14 days of entry of judgment. Id. at 59.




                                             8
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 9 of 31



       On October 16, 2019, Mr. Ruiz filed the subject § 2255 Motion, asking the Court

to vacate his sentence and place him at the “presentence stage” of proceedings in his

criminal case. Doc. 136 at 4.

       On January 21, 2020, Mr. Ruiz filed a Motion for Immediate Release in his

criminal case. Doc. 138. In support, he maintained that because the Court had

dismissed his Indictment and he had not been served with a superseding indictment, he

should be released from custody. Id. In a January 24, 2020 letter,6 Mr. Assed’s office

advised Mr. Ruiz that his motion suggested that he was “misunderstanding the

procedure related to [his criminal] case.” Doc. 140 at 4. The letter noted that Mr. Ruiz

pled guilty to an Information, which was a charging document that had been substituted

for the original Indictment in his case. Id. It went on to explain that once the Information

was filed, the Indictment was dismissed, and Mr. Ruiz’s sentence was based upon only

the Information. Id. Mr. Assed’s office attached to the correspondence both an

unsigned, unfiled plea agreement as well as the file-stamped, signed Information to

demonstrate “how the two are tied together.” Id. at 4-16.

       In a subsequent filing, Mr. Ruiz requested an evidentiary hearing and the

appointment of counsel. Doc. 140 at 1. He maintained that Mr. Assed failed to clearly

explain the sentencing process to him or to convey a proposed plea agreement from the

United States. Id. He also attached documents in support of his ineffective assistance of

counsel claims, including the January 24, 2020 letter from Mr. Assed’s office, the




6 The January 24, 2020 letter from Mr. Assed’s office to Mr. Ruiz was filed as an attachment to
the Motion for Evidentiary Hearing and Appointment of Counsel, which Mr. Ruiz filed in his
§ 2255 case on March 2, 2020. See Doc. 140 at 4.

                                               9
       Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 10 of 31



unexecuted plea agreement, and a Waiver of Indictment, which he indicated Mr. Assed

advised was “just a paper to correct a typelgraphical [sic] error.” Id. at 2-16.

        The United States responded to Mr. Ruiz’s § 2255 Motion on March 24, 2020.

Doc. 152. To date, Mr. Ruiz has not filed a reply, and the time for doing so has expired.

II.     Legal Standard

        Section 2255 provides:

        A prisoner in custody under a sentence of a court established by Act of
        Congress claiming the right to be released upon the ground that the
        sentence was imposed in violation of the Constitution or laws of the United
        States, or that the court was without jurisdiction to impose such sentence,
        or that the sentence was in excess of the maximum authorized by law, or is
        otherwise subject to collateral attack, may move the court which imposed
        the sentence to vacate, set aside or correct the sentence.

§ 2255(a). Mr. Ruiz does not contend that the Court was without jurisdiction or that his

sentence exceeds the maximum authorized by law. Therefore, under § 2255(a), he

must demonstrate that his sentence is “otherwise subject to collateral attack.” See id.

        Because Mr. Ruiz is proceeding pro se, the Court liberally construes his filings.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Andrews v. Heaton, 483 F.3d 1070,

1076 (10th Cir. 2007).

III.    Discussion

        Mr. Ruiz advances the following grounds for relief in his § 2255 Motion: (1) that

he was subject to ineffective assistance of counsel when his attorney “failed to

thoroughly engage in plea negotiat[ions]” and advised him to plead guilty; (2) that he

thought he “was pleading guilty to one count of the sale of 33.0 grams of

methamphetamine[,] which put him at offense level 24 with criminal history II, for an

exposure of 57-71 months per federal sentencing guidelines”; (3) that the “Court



                                             10
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 11 of 31



departed upward from the advisory guidelines without aggravating factors”; (4) that he

“should [have been] given the opportunity to present ‘Booker variances’” at sentencing;

and (5) that the “Sentencing Court . . . abused its discretion when it sentenced [him] to

120 months,” where his “characteristics . . . add additional support for a downward

variance.” Doc. 136 at 4-5, 7, 8. Additionally, in his Motion for Evidentiary Hearing and

Appointment of Counsel, Mr. Ruiz argues that Mr. Assed rendered ineffective

assistance of counsel by failing to apprise him of a plea agreement offer from the United

States. Doc. 140. From Mr. Ruiz’s arguments, the Court identifies four ineffective

assistance of counsel claims, three at plea stage and one at the sentencing stage, as

well as a claim that he was subject to an unlawful sentence.

       A. Ineffective Assistance of Counsel Claims

       In order to prevail on his ineffective assistance of counsel claims, Mr. Ruiz must

demonstrate under the first prong of the analysis pursuant to Strickland v. Washington,

466 U.S. 668 (1984), that his counsel, Mr. Assed, failed to render “reasonably effective

assistance.” See id. at 687. Courts give “considerable deference to an attorney’s

strategic decisions.” Bullock v. Carver, 297 F.3d 1036, 1044 (10th Cir. 2002). Likewise,

“[c]ounsel is strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Dever v. Kan.

State Penitentiary, 36 F.3d 1531, 1537 (10th Cir. 1994). In order to qualify as deficient,

an attorney’s performance must be “completely unreasonable, not merely wrong.”

Hooks v. Workman, 606 F.3d 715, 723 (10th Cir. 2010) (quoting Boyd v. Ward, 179

F.3d 904, 914 (10th Cir. 1999)). A § 2255 movant “bears a heavy burden” to overcome




                                            11
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 12 of 31



the presumption of reasonable performance. Fox v. Ward, 200 F.3d 1286, 1295 (10th

Cir. 2000) (citation omitted).

       The Court perceives four sub-arguments within Mr. Ruiz’s broader ineffective

assistance of counsel claims. He appears to suggest that his trial counsel, Mr. Assed,

was infective: 1) when he advised Mr. Ruiz to plead guilty and failed to engage in plea

negotiations; 2) when he estimated Mr. Ruiz’s applicable sentencing guideline range;

3) when he failed to apprise Mr. Ruiz of a proposed plea agreement from the United

States; and 4) when he failed to advance arguments for departure/variance to the

sentencing court.

          1. Mr. Ruiz fails to assert a viable claim that Mr. Assed rendered
             ineffective assistance of counsel at the plea stage by failing to
             thoroughly engage in plea negotiations and advising him to plead
             guilty.

       Mr. Ruiz argues that Mr. Assed rendered ineffective assistance of counsel during

the plea stage by failing to thoroughly engage in plea negotiations and by offering

unsound advice. Doc. 136 at 4. Specifically, he contends that Mr. Assed advised him

that “it was in his best interest to accept the plea agreement offered by the prosecution.”

Id. But, confusingly, the record shows that there was no plea agreement entered in this

case. See Docs. 110 at 4; 117; 141. Nor were there any references to a plea agreement

at Mr. Ruiz’s Plea Hearing or Sentencing (see Docs. 117; 141), though the record does

suggest that plea negotiations took place between the United States and Mr. Assed

(see Doc. 142 at 7). It is possible, perhaps even likely, that Mr. Ruiz intends to assert

that Mr. Assed was ineffective in advising him to plead guilty to the Information, rather

than to the plea agreement. After all, it was the Information, not a plea agreement, to

which Mr. Ruiz ultimately pled. Further, Mr. Ruiz’s Motion for Immediate Release

                                             12
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 13 of 31



demonstrates that he at times had difficulty understanding the nomenclature and effect

of legal documents in his criminal case, particularly the Information to which he pled.7

See Doc. 138 at 1. Nevertheless, construing Mr. Ruiz’s claims liberally, the Court will

analyze both a claim that Mr. Assed was ineffective in advising Mr. Ruiz to plead guilty

to the Information and a claim that Mr. Assed was ineffective in advising him to accept a

plea agreement offered by the United States. The Court begins with the former claim

here, with the analysis of the latter claim following at Part III(A)(3).

       The April 12, 2016 Indictment, as written, charged Mr. Ruiz with violating 21

U.S.C. §§ 841(a)(1) and (b)(1)(C). See Doc. 2. The United States explains that prior to

Mr. Ruiz’s guilty plea, it “notified defense counsel of its intention to supersede the

indictment and correct the error contained therein.” Doc. 6 at 7 n.1. According to the

United States, Mr. Ruiz’s Indictment should have charged a violation of 21 U.S.C.

§ 841(b)(1)(B), for which the penalties are more severe and include a term of

imprisonment of 5 to 40 years. Doc. 117 at 13; see also § 841(b)(1)(B). While unsworn

representations of a federal prosecutor do not constitute evidence, the United States’

explanation – that the § 841(b)(1)(B) charge was an error that the United States

intended to correct by superseding indictment – is supported by the record here.

       First, the Indictment itself referenced both § 841(b)(1)(B) and § 841(b)(1)(C) in a

contradictory fashion. See Doc. 2. The caption referenced a violation of § 841(b)(1)(B),

while the body of the document indicated that the Grand Jury charged Mr. Ruiz under



7
  As detailed above, Mr. Ruiz’s Motion for Immediate Release urged the Court to release him
from custody, given that his Indictment had been dismissed and he had not been served with a
superseding indictment. Doc. 138. Mr. Assed followed up with Mr. Ruiz to explain that the
Indictment was dismissed upon the filing of the Information and that his sentence was based
upon the Information rather than the Indictment. See Doc. 140 at 4.

                                              13
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 14 of 31



§ 841(b)(1)(C). See id. Additionally, in his filings in this habeas action, Mr. Ruiz himself

acknowledged that Mr. Assed had advised him that his initial Indictment contained a

typographical error. See Doc. 140 at 2. In the filings in his criminal case, Mr. Ruiz,

through counsel, even regarded the charges against him as including a violation under

§ 841(b)(1)(B). Specifically, in his Objections to the Presentence Report, Mr. Assed

explained that the Indictment charged Mr. Ruiz under § 841(b)(1)(B) and that pleading

guilty to the Information, which charged a violation of § 841(b)(1)(C), “conferred a

benefit to Mr. Ruiz in that he was pleading to a lesser drug offense in which a sentence

of less than five (5) years [was] possible.” Doc. 125 at 1. Given that the Indictment, like

the subsequently-filed Information, charged a violation of § 841(b)(1)(C) rather than

§ 841(b)(1)(B), this evaluation by counsel only makes sense in the context of the

contemplated superseding indictment. The superseding indictment would have elevated

Mr. Ruiz’s charges and increased his penalties, to include a mandatory 5-year statutory

minimum under § 841(b)(1)(B). But, as the record confirms, Mr. Ruiz instead pled guilty

to the Information charging him with a violation of § 841(b)(1)(C) before any

superseding indictment was filed. See Docs 104; 107; 117. In its response to Mr. Ruiz’s

§ 2255 Motion, the United States confirms that Mr. Ruiz was given the benefit of

pleading to a violation of § 841(b)(1)(C) as a result of “subsequent negotiations with

defense counsel.” Doc. 142 at 7.

       At his Plea Hearing, Mr. Ruiz testified under oath that he understood the potential

penalties associated with a conviction under § 841(b)(1)(C) to include a term of

imprisonment of up to 20 years. Doc. 117 at 13-14. Mr. Ruiz also assured the Court that

he was satisfied with the advice and representation of Mr. Assed and that Mr. Assed



                                             14
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 15 of 31



had devoted adequate time to explaining his case and answering his questions. Id. at

16.

       Under these circumstances, any claim that Mr. Assed rendered ineffective

assistance of counsel in advising Mr. Ruiz to plead guilty to the Information necessarily

fails. Given the anticipated superseding indictment, which would have charged Mr. Ruiz

under § 841(b)(1)(B) rather than § 841(b)(1)(C), any advice by Mr. Assed to plead guilty

to the Information was objectively reasonable. Moreover, even setting aside the

potential for a superseding indictment, the Information to which Mr. Ruiz pled charged

fewer violations than the Indictment, as it removed the charge for Aiding and Abetting

under 18 U.S.C. § 2. Compare Doc. 2, with Doc. 104. As such, pleading guilty to the

Information conferred a benefit even beyond avoiding § 841(b)(1)(B)’s 5-year statutory

minimum.

       To the extent Mr. Ruiz contends Mr. Assed rendered ineffective assistance of

counsel by advising him to plead guilty to the Information, he fails to overcome the

presumption of adequate assistance. Likewise, Mr. Ruiz has failed to articulate any

prejudice suffered by pleading guilty to the Information. Indeed, Mr. Ruiz does not even

assert that he would not have pled guilty had Mr. Assed performed in a different

manner. Accordingly, the Court recommends that the Court deny this claim.

           2. Mr. Ruiz fails to assert a viable claim for ineffective assistance of
              counsel at the plea stage on the basis that Mr. Assed offered an
              inaccurate estimation of his offense level and sentencing guideline
              range.

       Next, Mr. Ruiz maintains that he thought he “was pleading guilty to one count of

the sale of 33.0 grams of methamphetamine[,] which put him at offense level 24 with

criminal history II, for an exposure of 57-71 months per federal sentencing guidelines.”

                                            15
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 16 of 31



Doc. 136 at 4. Mr. Ruiz insists that the sentence imposed “was not the agreement8 that

was reached and therefore constitutes the ineffectiveness of defense counsel.” Id. at 4.

In making these arguments, Mr. Ruiz appears to suggest that Mr. Assed erroneously

estimated his exposure under the sentencing guidelines and thereby rendered

ineffective assistance of counsel.

       Significantly, a defendant’s erroneous expectation as to his sentence, even

derived from the opinions of counsel, generally does not render his plea involuntary or

demonstrate constitutionally defective representation. See Fields v. Gibson, 277 F.3d

1203, 1213 (10th Cir. 2002). Indeed, erroneous sentencing guideline predictions by

counsel do not generally rise to the level of ineffective assistance of counsel. See

United States v. Gordon, 4 F.3d 1567, 1570 (10th Cir. 1993). Thus, an expectation by

Mr. Ruiz that his applicable sentencing guideline range was between 57 and 71 months

does not necessarily render his plea involuntary or his counsel’s representation

constitutionally deficient. Indeed, the colloquy between Judge Ritter and Mr. Ruiz

assured that Mr. Ruiz understood that the Court was not bound to impose a specific

sentence. After being advised that his term of imprisonment could be as long as 20

years, Mr. Ruiz proceeded with his guilty plea. See Doc. 117 at 13-14. Mr. Ruiz does

not allege that he was threatened or coerced into pleading guilty. That the sentence

ultimately imposed by Judge Herrera was longer than what Mr. Ruiz expected does not

render his plea constitutionally invalid or Mr. Assed’s representation ineffective. See


8
 It is unclear whether Mr. Ruiz is referring to an “agreement” allegedly reached with the United
States concerning his base offense level, such as through the plea agreement discussed
hereinafter, or to an “agreement” that he reached with Mr. Assed that he would plead guilty to
the Information given Mr. Assed’s sentencing predictions. For purposes of this sub-argument,
the Court assumes the latter. It addresses the plea agreement, including the proposed term
concerning a recommended base offense level, in Part III(A)(3) below.

                                               16
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 17 of 31



Fields, 277 F.3d at 1216 (concluding that although the state habeas petitioner’s

attorneys “strongly urged” him to enter a blind plea, they did not coerce him to do so,

and the petitioner therefore failed to demonstrate deficient performance); Gardner v.

McKune, 242 F. App’x 594, 597 (10th Cir. 2007) (holding that the petitioner’s erroneous

expectation that a shorter sentence would be imposed, due to a miscalculation of his

criminal history by the court service officer and his attorney, did not render his plea

involuntary).

       Although there are circumstances under which counsel’s guideline miscalculation

may constitute ineffective assistance of counsel, those circumstances do not appear to

be present here. That is, there is no allegation by Mr. Ruiz that would support a finding

that Mr. Assed communicated erroneous sentencing estimates to Mr. Ruiz as a reckless

promise of a specific sentence. Cf. Wellnitz v. Page, 420 F.2d 935, 936 (10th Cir. 1970)

(reasoning that if an attorney “recklessly promises” a specific sentence, his

representation may be deemed constitutionally ineffective). Mr. Ruiz testified at his Plea

Hearing that he understood (1) that he was facing a term of imprisonment of up to 20

years; (2) that his attorney’s advice was merely a “prediction [that] could turn out to be

either correct or incorrect”; and (3) that “the District Judge [could] impose a sentence

that’s higher than [the Sentencing] Guidelines or lower than those Guidelines.” Doc. 117

at 14. This testimony suggests that Mr. Ruiz’s guilty plea was not made subject to a

reckless promise of a specific sentence.

       Notably, Mr. Ruiz’s expectation that he qualified for an offense level of 24 is

consistent with the arguments Mr. Assed advanced on his behalf in the Objections to

the Presentence Report filed by Mr. Assed. In the Objections, Mr. Assed argued that Mr.



                                             17
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 18 of 31



Ruiz’s base offense level, properly calculated, was 26. Doc. 125. After arguing against

the application of various sentence enhancements and applying a two-level reduction

for acceptance of responsibility, Mr. Assed suggested that the “the proper guideline

offense level in this matter should [have been] 24.” Id. at 10. Mr. Assed argued that, in

calculating Mr. Ruiz’s base offense level, the USPO erroneously attributed to Mr. Ruiz

drug amounts that were not part of the same course of conduct or common scheme or

plan as the subject drug transaction, including quantities attributed to LeWayne

Dennison and George Begay. Id. at 4. He conceded, in contrast, that the drug quantity

attributed to Kirk Castor could be attributed to Mr. Ruiz as relevant conduct. Id.

       But, critically, after Mr. Assed filed the Objections to the Presentence Report, the

USPO disclosed a Second Addendum to the Presentence Report, which changed the

sentencing calculus. See Doc. 129. The September 2, 2019 Addendum explained that

“[a]t the time the [initial] presentence report was submitted, a lab report was not

available for Kirk Castor.” Id. at 1. A subsequent lab report revealed that 39.33 grams of

methamphetamine had been sold by Castor, bringing the total drug quantity attributed to

Mr. Ruiz to 69.9 grams of methamphetamine (30.58 grams sold by Mr. Ruiz and 39.33

grams sold by Castor), for a base offense level of 30. Id. The new lab report altered Mr.

Ruiz’s base offense level and, in turn, his sentencing guideline range. This begs the

question whether any failure by Mr. Assed to anticipate this lab report or the subsequent

increase in Mr. Ruiz’s offense level and guideline range may have constituted

ineffective assistance of counsel. The Tenth Circuit’s analysis in United States v.

Gordon helps answer that question.




                                             18
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 19 of 31



       In Gordon, the defendant moved to withdraw his plea, arguing that his attorney’s

failure to accurately predict his sentence constituted ineffective assistance of counsel. 4

F.3d at 1568-69. Following negotiations with the United States, the defendant pled guilty

to a drug offense charged in an indictment in exchange for the dismissal of other

counts. Id. at 1568. After the defendant’s plea but prior to sentencing, the USPO

prepared a presentence report which determined that the defendant’s offense level

should be raised by six levels to account for relevant conduct, specifically drug

quantities involved in the dismissed counts. Id. at 1569. Defense counsel objected to

the USPO’s inclusions of these quantities and filed a motion to withdraw the defendant’s

plea, explaining that he had opined that the defendant would not be assessed a relevant

conduct adjustment for the drugs involved in dismissed counts. Id. On appeal, the

defendant asserted that his guilty plea was involuntary due to his original counsel’s

ineffective assistance in inaccurately predicting his sentence. Id.

       The Tenth Circuit concluded that the defendant failed to demonstrate that his

“counsel’s failure to predict the relevant conduct inclusion in his offense level constituted

ineffective assistance of counsel entitling him to relief.” Id. at 1570. The court reasoned

that “[a] miscalculation or erroneous sentence estimation by defense counsel is not a

constitutionally deficient performance rising to a level of ineffective assistance of

counsel.” Id. (citing United States v. Estrada, 849 F.2d 1304, 1307 (10th Cir. 1988);

Wellnitz, 420 F.2d at 936; Doganiere v. United States, 914 F.2d 165, 168 (9th Cir.

1990); United States v. Arvanitis, 902 F.2d 489, 494 (7th Cir. 1990)). Turning to the

second prong of the Strickland analysis, the court in Gordon concluded that the

defendant failed to show prejudice, because the trial court had informed him that its



                                             19
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 20 of 31



“final calculation of [the d]efendant’s sentence may differ from any calculation made by

his attorney.” Id. at 1571.

       Here, it appears that Mr. Assed may have failed to appreciate that Mr. Ruiz’s

base offense level might increase to 30 to account for the 39.33 grams of actual

methamphetamine sold by Mr. Castor but attributed to Mr. Ruiz. Pursuant to Gordon,

though, such a failure does not rise to the level of ineffective assistance of counsel.

Further, because Judge Ritter ensured that Mr. Ruiz understood that his attorney’s

sentencing advice was a mere “prediction,” Mr. Ruiz fails to establish prejudice. In sum,

the Court is satisfied that Mr. Assed’s sentencing guideline calculations were objectively

reasonable and do not constitute ineffective assistance of counsel and therefore

recommends denial of this claim.

          3. Mr. Ruiz fails to assert a viable claim for ineffective assistance of
             counsel on the basis that Mr. Assed failed to apprise him of a
             proposed plea agreement from the United States.

       As explained above, there was no plea agreement entered in this case.

Nevertheless, an unsigned, unfiled plea agreement has surfaced in this habeas action.

Mr. Ruiz submitted the plea agreement as an attachment to his Motion for Evidentiary

Hearing and Appointment of Counsel, explaining: “Attached is a letter from attorney

Ahmad Assed & Associates and a plea agreement that was never shown to defendant

Manuel Ruiz or signed therefor[e] he never knowignly [sic] and willfully accept[ed] this

agreement.” Doc. 140 at 2. In the referenced correspondence, Mr. Assed’s office

explained that it was attempting to clarify the procedures in Mr. Ruiz’s case and to show

him how the unsigned plea agreement and the signed Information were “tied together.”

Id. at 4. Mr. Ruiz asserts that the failure of Mr. Assed to present him with the proposed



                                             20
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 21 of 31



plea agreement “was a clear representation of ineffective assistance of counsel.” Id. at

2. But his position concerning the plea agreement is inconsistent at best. On the one

hand, Mr. Ruiz suggests that Mr. Assed unreasonably failed to convey the proposed

plea agreement. Id. On the other hand, he argues that Mr. Assed unreasonably advised

him to accept a plea agreement offered by the United States. Doc. 136 at 4. The United

States has not addressed Mr. Ruiz’s plea agreement claims, other than to note that

there was no plea agreement in effect at the time of Mr. Ruiz’s sentencing. See Doc.

142 at 7.

       To the extent Mr. Ruiz argues that Mr. Assed unreasonably advised him to

accept the proposed plea agreement, his ineffective assistance of counsel claim fails.

Mr. Ruiz cannot demonstrate prejudice from such advice, given that he did not, in fact,

enter into the proposed plea agreement. Strickland, 466 U.S. at 687 (explaining that

even if a plaintiff can establish deficient performance of counsel, they must also “show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different”). However, to the extent Mr. Ruiz

maintains that Mr. Assed failed to adequately apprise him of the proposed plea

agreement, either by offering inadequate advice concerning the proposed agreement or

by failing to convey the agreement altogether, his claim requires a more thorough

analysis.

       There is no question that defense counsel has a duty to communicate plea offers

to his client. See Missouri v. Frye, 566 U.S. 134, 139 (2012). Indeed, the Tenth Circuit

has reasoned:

       [I]n the ordinary case criminal defense attorneys have a duty to inform their
       clients of plea agreements proffered by the prosecution, . . . [and] failure to

                                             21
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 22 of 31



       do so constitutes ineffective assistance of counsel. . . . Apart from merely
       being informed about the proffered agreement, . . . a defendant must be
       involved in the decision-making process regarding the agreement's ultimate
       acceptance or rejection.

United States v. Morris, 106 F. App’x 656, 658 (10th Cir. 2004) (quoting United States v.

Golden, 102 F.3d 936, 943 (7th Cir. 1996)).

       Here, the record clearly demonstrates that Mr. Ruiz did not enter into a plea

agreement. Yet, there are other issues relevant to Mr. Ruiz’s ineffective assistance

claim that cannot be resolved on the present record. First, the record does not reveal

the extent to which Mr. Assed apprised Mr. Ruiz of the proposed plea agreement.

Likewise, the record does not indicate whether Mr. Assed involved Mr. Ruiz in any

decision to reject the agreement. For his part, Mr. Ruiz asserts that during the

“sentencing process [he] asked Mr. Ahmad Assed to explain more clearly[,]” but Mr.

Assed failed to “explain any of the process in a legal or proper manner” and would

instead respond “Trust Me.” Doc. 140 at 2 (quotation marks omitted). However, this

contention is contradicted by Mr. Ruiz’s testimony at the Plea Hearing, where he

testified that he was satisfied with the advice and representation of his attorney and that

Mr. Assed had devoted adequate time to explaining his case and answering his

questions. Doc. 117 at 16. Finally, the record does not indicate whether any plea

agreement offer was withdrawn by the United States or rejected by Mr. Ruiz prior to his

guilty plea.

       A showing by Mr. Ruiz that Mr. Assed failed to convey the proposed plea

agreement or, alternatively, that he failed to involve Mr. Ruiz in the decision-making

process regarding the agreement’s acceptance would satisfy only the first prong of his

ineffective assistance of counsel claim. Mr. Ruiz must also establish prejudice – that is,

                                            22
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 23 of 31



“a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 687. More specifically,

Mr. Ruiz must demonstrate a reasonable probability that (1) he would have accepted

the plea agreement offer had he been afforded effective assistance by Mr. Assed;

(2) the prosecution would not have withdrawn the proposed plea agreement and the

Court would have accepted it, and (3) “the end result of the criminal process would have

been more favorable by reason of a plea to a lesser charge or a sentence of less prison

time.” See Frye, 566 U.S. at 147; see also Lafler v. Cooper, 566 U.S. 156, 160 (2012);

United States v. Orozco-Sanchez, No. 19-2009, 2020 WL 1074307, at *5 (10th Cir. Mar.

6, 2020). The Court may focus on either prong of the ineffective assistance claim and

need not examine both prongs if one is satisfied. See Strickland, 466 U.S. at 697. For

purposes of Mr. Ruiz’s plea agreement claim, the Court focuses on the prejudice prong.

       Mr. Ruiz’s ability to assert a viable ineffective assistance claim here turns on his

ability to satisfy the third prejudice requirement: the end result of his criminal process

would have been more favorable by reason of a plea to a lesser charge or a sentence of

less prison time. See Frye, 566 U.S. at 147. Notably, the unsigned plea agreement

would have obligated Mr. Ruiz to plead guilty to a violation of 21 U.S.C. § 841(b)(1)(C),

the same drug trafficking provision to which he ultimately pled. Compare Doc. 140 at 7-

16, with Doc. 104. Thus, Mr. Ruiz cannot establish that absent ineffective assistance

surrounding the proposed plea agreement he would have pled to a lesser charge. The

outstanding question, then, is whether he can establish a reasonable probability that the

Court would have imposed a shorter term of imprisonment had the plea agreement

been executed by the parties.



                                             23
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 24 of 31



       One term of the plea agreement stands out as potentially significant in this

regard. The proposed plea agreement provides that, pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(B),9 the United States and Mr. Ruiz recommend: “At least

20 grams but less than 35 grams of actual methamphetamine are attributable to the

Defendant. Accordingly, the parties agree that the Defendant’s base offense level under

the sentencing guidelines is 26, pursuant to USSG § 2D1.1(c)(7).” Doc. 140 at 10. The

Drug Quantity Table, available at U.S.S.G. § 2D1.1(c)(7), confirms that for defendants

convicted of trafficking between 20 and 35 grams of actual methamphetamine, as Mr.

Ruiz was here, the base offense level of 26 applies. See U.S.S.G. § 2D1.1(c)(7).

However, with no plea agreement in place, the United States advocated for the higher

base offense level of 30. See, e.g., Docs. 127 at 4; 141 at 7, 43-44. At first blush, it

seems at least plausible that the Court might have imposed a shorter sentence,

applying a lower guideline range, if the United States was obligated under the terms of

the plea agreement to recommend a base offense level of 26 rather than 30.

       Critically, however, the proposed plea agreement clarified that the obligation of

the United States to recommend a base level offense of 26 excepted relevant conduct.

It provided: “[T]he parties agree that the Defendant’s base offense level under the

sentencing guidelines is 26, pursuant to USSG § 2D1.1(c)(7). This recommendation

does not include any relevant conduct.” Doc. 140 at 10 (emphasis added). Elsewhere in

the agreement, the United States “reserve[d] the right to provide to the [USPO] and to



9
 Federal Rule of Criminal Procedure 11 provides that a plea agreement may specify that a
government attorney will “recommend, or agree not to oppose the defendant’s request, that a
particular sentence or sentencing range is appropriate or that a particular provision of the
Sentencing Guidelines, or policy statement, or sentencing factor does or does not apply (such a
recommendation or request does not bind the court).” Fed. R. Crim. P. 11(c)(1)(B).

                                              24
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 25 of 31



the Court any information the United States believes may be helpful to the Court,

including but not limited to information about the recommendations contained in this

agreement and any relevant conduct under USSG § 1B1.3.” Id. at 11-12 (emphasis

added). In short, the proposed plea agreement would have required the United States to

recommend a base offense level of 26 based upon the drug quantities involved in Mr.

Ruiz’s offense of conviction; however, it left open the possibility that drug quantities from

Mr. Ruiz’s relevant conduct could further increase his base offense level.

       The law is clear. When calculating a defendant’s base offense level, a sentencing

court looks beyond the charges alleged in the indictment and includes quantities of

drugs from “relevant conduct,” or those that were “part of the same course of conduct or

common scheme or plan as the offense of conviction.” United States v. Barela, 973 F.2d

852, 856 (10th Cir. 1992) (citing U.S.S.G. § 1B1.3(a)(2)). A defendant need not have

been convicted of trafficking the additional quantities attributed to them as relevant

conduct. United States v. Boyd, 901 F.2d 842, 844 (10th Cir. 1990). Here, even Mr.

Ruiz acknowledged that drug quantities from relevant conduct would factor into his base

offense level. See, e.g., Doc. 125 at 2-4 (acknowledging that relevant conduct,

consisting of drug quantities attributable to Kirk Castor, would be applied toward

calculating his base offense level).

       As noted above, lab reports that became available following Mr. Ruiz’s guilty plea

revealed that the methamphetamine sold by Mr. Castor but attributed to Mr. Ruiz as

relevant conduct tested at a 99.3 percent purity level, resulting in a drug quantity of

39.33 grams of actual methamphetamine. Doc. 129 at 1. Adding this 39.33 grams of

actual methamphetamine from Mr. Ruiz’s relevant conduct to the 30.58 grams of actual



                                             25
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 26 of 31



methamphetamine sold by Mr. Ruiz during the underlying offense, the USPO

determined that the total drug quantity attributed to Mr. Ruiz for sentencing purposes

was 69.9 grams of actual methamphetamine, for a base offense level of 30.10 Doc. 129

at 1. In short, although Mr. Ruiz’s base offense level may have been 26 when restricted

to the drug quantities involved in his offense of conviction, his base offense level was

elevated to 30 when accounting for drug quantities from his relevant conduct.

       Because the plea agreement excepted relevant conduct from the required

recommended base offense level of 26, the United States’ position in this case (i.e., that

Mr. Ruiz’s base offense level was 30) was consistent with the recommendation it would

have been required to make under terms of the proposed plea agreement. In other

words, even if the plea agreement had been executed, the United States would have

still likely advocated for a base offense level of 30. At the same time, the plea

agreement would have required additional concessions of Mr. Ruiz. For example, it

would have precluded Mr. Ruiz from seeking a downward departure or variance from

the applicable guideline range, and it would have required him to waive his right to

appeal his conviction and sentence and also to consent to removal from the United

States at the conclusion of his prison term. See Doc. 140 at 13-14.

       There is also nothing in the record to suggest that Judge Herrera would have

imposed a lower sentence if Mr. Ruiz’s guilty plea had been made pursuant to a plea

agreement. The plea agreement itself acknowledged that the “recommendations [were]

not binding on the Court and that whether the Court accepts these recommendations is



10
  Again, according to the USPO, adding the drug quantities attributed to Mr. Dennison and Mr.
Begay, 8.89 grams of actual methamphetamine and 51.92 grams of methamphetamine,
respectively, did not alter Mr. Ruiz’s base offense level, which remained at 30. Doc. 129 at 1.

                                               26
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 27 of 31



a matter solely within the discretion of the Court after it has reviewed the presentence

report.” Doc. 140 at 11. After considering the USPO’s position, along with the

arguments advanced by the United States and those made on behalf of Mr. Ruiz, Judge

Herrera determined that Mr. Ruiz’s base offense level was 30. Doc.141 at 7. She added

two points for Mr. Ruiz’s role in the offense and two points for his obstruction of justice,

and she subtracted three points for acceptance of responsibility. Id. at 11, 43-44, 48.

After accounting for Mr. Ruiz’s criminal history category of II, Judge Herrera determined

that the applicable sentencing guideline range was 121 to 151 months. Id. at 57. She

sentenced Mr. Ruiz at the far low end of that range, to 121 months imprisonment. Doc.

133 at 2.

       Under these circumstances, Mr. Ruiz cannot show a reasonable probability that,

but for alleged plea agreement errors by Mr. Assed, he would have received a more

favorable sentence. Indeed, the Court can conclusively resolve Mr. Ruiz’s plea

agreement claim, even without an evidentiary hearing, by examining the proposed plea

agreement that Mr. Ruiz contends Mr. Assed never presented to him. Mr. Ruiz’s claim

of ineffective assistance for failure to adequately apprise him of the plea agreement is

not a viable claim. As such, the Court recommends denial of this claim.

            4. Mr. Ruiz fails to assert a cognizable claim that Mr. Assed rendered
               ineffective assistance of counsel at the sentencing stage by failing to
               offer arguments against sentencing enhancements or in favor of a
               downward variance.

       Mr. Ruiz maintains that he was denied the opportunity to present “Booker

variances.” Doc. 136 at 7. Construed broadly, Mr. Ruiz appears to assert that Mr. Assed

rendered ineffective assistance of counsel at the sentencing stage. However, any such

argument is belied by the record.

                                             27
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 28 of 31



       The record demonstrates that Mr. Assed vigorously objected to the calculations

in the Presentence Report. In written Objections filed prior to sentencing, Mr. Assed

argued that Mr. Ruiz’s base offense level was 26 rather than 28. Doc. 125. He asserted

that the Presentence Report had erroneously attributed to Mr. Ruiz drug amounts that

were not part of the same course of conduct or common scheme or plan as the subject

drug transaction. Id. at 4. He also objected to the proposed enhancements for firearms,

obstruction of justice, and role in the offense. Id. at 5-10.

       Additionally, Mr. Assed filed a Sentencing Memorandum in which he urged the

Court to depart and/or vary from the sentencing guidelines to allow for a sentence of

time served, or 40 months and 13 days. Doc. 130 at 5. Mr. Assed offered several

grounds for such a request: a traumatic brain injury sustained in 2014; mental issues

related to comprehension, memory, and depression; untreated drug dependence and

abuse; his age of 49; and his forthcoming deportation. Id. at 5-9.

       At sentencing, Mr. Assed advanced oral arguments consistent with those

contained in the Objections and Sentencing Memorandum. See Doc. 141. The Court

sustained Mr. Assed’s objection to the firearms enhancement, resulting in a two-level

reduction to Mr. Ruiz’s offense level, but it overruled his objections to the role

enhancement and the obstruction of justice enhancement. See id. at 8, 48. And after

hearing arguments of counsel, the Court ultimately sentenced Mr. Ruiz to the low end of

the applicable guideline range. Id. at 57.

       The Court must give “considerable deference” to Mr. Assed’s strategic decisions

in presenting sentencing arguments to the Court. See Bullock, 297 F.3d at 1044. Mr.

Assed is “strongly presumed to have rendered adequate assistance and made all



                                              28
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 29 of 31



significant decisions in the exercise of professional judgment.” See id. The record does

not provide support for Mr. Ruiz’s conclusory assertion that Mr. Assed’s representation

at sentencing fell below an objective standard of reasonableness at sentencing. Mr.

Ruiz fails to identify any objections or arguments that Mr. Assed should have made or to

articulate how the results of the proceeding might have been more favorable if Mr.

Assed had made such arguments to the Court. Notably, Mr. Assed’s advocacy resulted

in the removal of the firearms enhancement as well as a sentence at the low end of the

guideline range. Therefore, Mr. Ruiz was benefited, rather than prejudiced, by Mr.

Assed’s objections and arguments at sentencing.

       In sum, the record does not show that Mr. Assed’s representation at sentencing

fell below an objective standard of reasonableness, and the Court can discern no basis

for § 2255 relief based upon Mr. Assed’s performance at the sentencing stage. The

Court, therefore, recommends denial of Mr. Ruiz’s ineffective assistance of counsel

claim based upon Mr. Assed’s performance at sentencing.

       B. Mr. Ruiz’s claims that the Sentencing Court abused its discretion in
          imposing his sentence are procedurally defaulted.

       Mr. Ruiz argues that he “suffered a violation of due process” when the Court

“departed upward from the advisory guidelines without aggravating factors.” Doc. 136 at

5. He goes on to assert that the “Sentencing Court . . . abused its discretion when it

sentenced [him] to 120 months.”11 Id. at 8.

       Significantly, though, Mr. Ruiz did not seek a direct appeal of his sentence. He

instead sought relief from his sentence for the first time in this § 2255 action. See Doc.



11
  Although Mr. Ruiz suggests that he was sentenced to 120 months, the record demonstrates
that he was sentenced to 121 months. Doc. 133 at 2.

                                              29
     Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 30 of 31



136 at 2. The Tenth Circuit has held that “a defendant who fails to present an issue on

direct appeal is barred from raising the issue in a § 2255 motion, unless he can show

cause for his procedural default and actual prejudice resulting from the alleged errors,

or can show that a fundamental miscarriage of justice will occur if his claim is not

addressed.” United States v. Allen, 16 F.3d 377, 378 (10th Cir. 1994) (citing United

States v. Cook, 997 F.2d 1312, 1320 (10th Cir. 1993)). In other words, “Section 2255 is

not available to test the legality of matters which should have been raised on appeal.”

Id. (quoting United States v. Walling, 982 F.2d 447, 448 (10th Cir. 1992)). This

procedural bar applies to a federal defendant’s collateral attack on his sentence. Id. If

the government raises a procedural bar, as the United States has here, the court must

enforce it unless the movant shows cause and prejudice or a miscarriage of justice. Id.

       Mr. Ruiz has failed to articulate any cause for his procedural default. He has

likewise failed to demonstrate that a fundamental miscarriage of justice would occur if

the Court did not address his sentencing arguments in the context of this § 2255 motion.

As such, he is barred from raising these claims in the context of a § 2255 motion.

       Moreover, Mr. Ruiz’s contention that the Court “departed upward” from the

applicable guideline range is simply inaccurate. As explained above, Judge Herrera

determined, over Mr. Ruiz’s objections, that a two-level enhancement for his role in the

offense was appropriate as was a two-level adjustment for obstruction of justice

pursuant to U.S.S.G. § 3C1.1. Doc. 141 at 11, 48. She also gave Mr. Ruiz a three-level

reduction for acceptance of responsibility. Id. at 43-44, 50-51. Judge Herrera explained

that she had been inclined to find an adjusted offense level of 32 and a sentencing

guideline range of 135 to 168 months. Id. at 50. However, after hearing the arguments



                                            30
      Case 1:19-cv-00976-JCH-KBM Document 8 Filed 05/05/20 Page 31 of 31



of counsel, she agreed to apply the lower offense level of 31 and a sentencing guideline

range of 121 to 151 months. Id. at 51. Ultimately, the Court imposed a sentence at the

low end of that range. See Docs. 133 at 2; 141 at 51. The Court did not, as Mr. Ruiz

suggests, depart upward.

       Mr. Ruiz’s claims regarding his sentence are both procedurally barred and

unmeritorious. The Court, therefore, recommends the denial of these claims.

IV.    Conclusion

       For all of these reasons, the Court finds that the record conclusively establishes

that Mr. Ruiz is not entitled to relief on any of his ineffective assistance of counsel

claims. Moreover, Mr. Ruiz’s unlawful sentence claim is procedurally barred.

       IT IS HEREBY RECOMMENDED that Mr. Ruiz’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed

October 16, 2019 (Doc. 136), be denied and that his claims be dismissed with prejudice.

       IT IS FURTHER RECOMMEND that Mr. Ruiz’s Motion for Evidentiary Hearing

and Appointment of Counsel, filed March 2, 2020 (Doc. 140) be denied.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A
party must file any objections with the Clerk of the District Court within the
fourteen-day period if that party wants to have appellate review of the proposed
findings and recommended disposition. If no objections are filed, no appellate
review will be allowed.




                         UNITED STATES MAGISTRATE JUDGE




                                             31
